Exhibit 10.2

 

Date of Grant:  [·]

 

BUCKEYE PARTNERS, L.P.

LONG-TERM INCENTIVE PLAN

 

PHANTOM UNIT GRANT AGREEMENT

 

THIS PHANTOM UNIT GRANT AGREEMENT (this “Agreement”), dated as of [·], is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [·] (the “Participant”).

 

RECITALS

 

A.                                    The Buckeye Partners, L.P. 2013 Long-Term
Incentive Plan (the “Plan”) provides for the grant of phantom units, which are
phantom (notional) rights that represent the right to receive one or more
limited partnership units (a “Unit”), of Buckeye Partners, L.P., a Delaware
limited partnership (the “Partnership”), as determined by the Committee (as
defined in the Plan).  The Plan also permits the granting of rights to receive
an amount in cash equal to, and at the same time as, the cash distributions made
by the Partnership with respect to a Unit during the period such phantom unit is
outstanding (“DERs”).  Employees, non-employee directors, consultants and
advisors of the Company, the Partnership and the Partnership’s Affiliates (as
defined in the Plan) are eligible to participate in the Plan.  Each of the
Company, the Partnership and the Partnership’s Affiliates, as applicable, is
referred to herein as the “Service Recipient.”

 

B.                                    The Committee has decided to make a
phantom unit grant, with DERs, subject to the terms and conditions set forth in
this Agreement and the Plan, as an inducement for the Participant to promote the
best interests of the Partnership.  The Participant may receive a copy of the
Plan by contacting [·] at [·] or [·].

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      Grant of Phantom Units.  Subject to the
terms and conditions set forth in this Agreement and the Plan, the Company
hereby confirms the grant to the Participant of [·] Phantom Units (the “Phantom
Units”) as of the Date of Grant set forth at the top of the cover page to this
Agreement (the “Date of Grant”).  The Phantom Units will become vested in
accordance with Paragraph 3 below and will be distributed in accordance with
Paragraph 4 below.  Except as otherwise provided below, prior to the date the
Phantom Units are distributed as Units in accordance with Paragraph 4 below, the
Participant will not be deemed to have any voting rights or cash distribution
rights with respect to any Units subject to this grant.  For purposes of this
Agreement, each Phantom Unit shall be equivalent to one Unit.

 

2.                                      Phantom Unit Account.  The Company shall
establish and maintain a Phantom Unit account, as a bookkeeping account on its
records (the “Phantom Unit Account”), for the Participant and shall record in
such Phantom Unit Account the number of

 

--------------------------------------------------------------------------------


 

Phantom Units granted to the Participant pursuant to this Agreement.  The
Participant shall not have any interest in any fund or specific assets of the
Service Recipient by reason of this grant or the Phantom Unit Account
established for the Participant.

 

3.                                      Vesting.

 

(a)                                 Except as otherwise provided in
subparagraphs (b), (c) and (d) below, the Participant will become vested in the
Phantom Units awarded pursuant to this Agreement according to the following
vesting schedule, provided the Participant does not incur a termination of
service as a non-employee member of the board of directors of the Company
(“Non-Employee Director”) prior to the applicable vesting date (the “Vesting
Date”):

 

Vesting Date

 

Percentage of Phantom Units Vesting

 

Less than One Year from Date of Grant

 

0%

 

One Year or More from Date of Grant

 

100%

 

 

(b)                                 Except as otherwise provided in this
Agreement, if the Participant terminates service as a Non-Employee Director
prior to the Vesting Date, the Phantom Units credited to the Participant’s
Phantom Unit Account that have not vested as of such Vesting Date shall
terminate and the corresponding Units shall be forfeited; provided, however,
that if the Participant terminates service as a Non-Employee Director on account
of death or Disability (as defined in the Plan), all of the Participant’s
unvested Phantom Units shall become vested as of the date of the Participant’s
termination of service as a Non-Employee Director on account of death or
Disability.

 

(c)                                  If the Participant terminates service as a
Non-Employee Director on account of Retirement (as defined in the Plan) prior to
the Vesting Date, the Phantom Units credited to the Participant’s Phantom Unit
Account that have not vested will vest on a pro-rated basis as determined by the
Committee in its sole discretion and will be paid as soon as practicable
thereafter.

 

(d)                                 If a Change of Control (as defined in the
Plan) occurs while the Participant is providing service to the Service Recipient
and the Participant ceases to serve as a Non-Employee Director, other than on
account of a termination for Cause (as defined in the Plan), during the Change
of Control Period (as defined in the Plan), the portion of the Phantom Units
credited to the Participant’s Phantom Unit Account that have not vested shall
immediately vest and be paid within the thirty (30) day period following the
termination of service to the Service Recipient.

 

4.                                      Distribution.  All of the Phantom Units
credited to the Participant’s Phantom Unit Account that vest pursuant to
Paragraph 3 above shall become converted to Units to be issued under the Plan
and shall be distributed as soon as practicable following the date the Phantom
Units vest or as set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                      DERs.  From the Date of Grant through
the date the Phantom Units are converted and distributed pursuant to Paragraph 4
or earlier forfeited, if any distributions are made by the Partnership with
respect to its Units, a DER will be paid to the Participant as soon as
practicable following payment of a distribution.  The DERs will be paid to the
Participant in cash or Units as determined by the Committee in its sole
discretion.

 

6.                                      Acknowledgment by Participant.  By
executing this grant, the Participant hereby acknowledges that with respect to
any right to a distribution and DERs pursuant to this Agreement, the Participant
is and shall be an unsecured creditor of the Partnership without any preference
as against other unsecured general creditors of the Partnership, and the
Participant hereby covenants for himself or herself, and anyone at any time
claiming through or under the Participant, not to claim any such preference, and
hereby disclaims and waives any such preference that may at any time be at
issue, to the fullest extent permitted by applicable law.  The Participant also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement.  The Participant further agrees to be bound by the determinations and
decisions of the Committee with respect to this Agreement and the Plan and the
Participant’s rights to benefits under this Agreement and the Plan, and agrees
that all such determinations and decisions of the Committee shall be binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the
Participant.

 

7.                                      Restrictions on Issuance or Transfer of
Units.  The obligation of the Company to deliver Units upon distribution of the
Phantom Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Units upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the Units, the Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.  In the event
an exemption from registration under the Securities Act of 1933 (the “Securities
Act”) is available, the Participant, if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.  No sale or disposition of Units acquired pursuant to this
grant by the Participant shall be made in the absence of an effective
registration statement under the Securities Act with respect to such Units
unless an opinion of counsel satisfactory to the Company that such sale or
disposition will not constitute a violation of the Securities Act or any other
applicable securities laws is first obtained.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  In the event of any contradiction, distinction or difference between this
Agreement and the terms of the Plan, the terms of the Plan will control.  This
grant is subject to the interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with

 

3

--------------------------------------------------------------------------------


 

respect to withholding taxes, (ii) the registration, qualification or listing of
Units, (iii) changes in capitalization of the Partnership, and (iv) other
requirements of applicable law.  The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.  By
receiving this grant, the Participant hereby agrees to be bound by the terms and
conditions of the Plan and this Agreement.  The Participant further agrees to be
bound by the determinations and decisions of the Committee with respect to this
Agreement and the Plan and the Participant’s rights to benefits under this
Agreement and the Plan and agrees that all such determinations and decisions of
the Committee shall be binding on the Participant, his or her beneficiaries and
any other person having or claiming an interest under this Agreement and the
Plan on behalf of the Participant.

 

9.                                      Assignment and Transfers.  No Phantom
Units or DERs awarded to the Participant under this Agreement may be
transferred, assigned, pledged or encumbered by the Participant except (i) by
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order. Except as set forth above, any attempt to transfer, assign,
pledge or encumber the Phantom Units or DERs by the Participant shall be null,
void and without effect.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of Company.

 

10.                               Taxes/Withholding.  The vesting of Phantom
Units, as well as any amounts received upon distribution of Phantom Units
pursuant to Paragraph 4 above, and the payment of cash or Units for any DERs, is
treated as taxable income to the Participant. The Participant shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Phantom Units, as well as any subsequent sale of Units and
the payment of cash with respect to DERs.  The Participant is a Non-Employee
Director so the Service Recipient will not withhold taxes that are due in
respect of this grant, the lapse of restrictions thereon, or any payment or
transfer under this grant and the Participant acknowledges that the Participant
is solely responsible for the payment of such taxes.

 

11.                               No Rights as Unitholder.  The Participant
shall not have any rights as a Unitholder of the Partnership, including the
right to any cash distributions (except as provided in Paragraph 5), or the
right to vote, with respect to any Phantom Units.

 

12.                               Service Not Affected.  This grant of Phantom
Units and DERs shall not confer upon the Participant any right to be retained
by, or in the service of, the Service Recipient and shall not interfere in any
way with the right of the Service Recipient to terminate the Participant’s
service at any time.  The right of the Service Recipient to terminate at will
the Participant’s service at any time for any reason is specifically reserved.

 

13.                               Amendments.  The Company may waive any
conditions or rights under and amend any terms of this Agreement, provided that
no change shall materially reduce the benefit to the Participant without the
consent of the Participant, except as necessary to comply with the requirements
of Paragraph 16 below.

 

4

--------------------------------------------------------------------------------


 

14.                               Governing Law.  The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflict of laws provisions thereof, and applicable federal law.

 

15.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Company in care of the General
Counsel at the principal office of the Company, and any notice to the
Participant shall be addressed to such Participant at the current address shown
in the records of the Service Recipient, or to such other address as the
Participant may designate to the Service Recipient in writing.  Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

16.                               Section 409A of the Internal Revenue Code. 
This Agreement is intended to comply with an exemption to section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  To the extent that any provision of this Agreement or the Plan
would cause a conflict with the requirements of section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law.  This Agreement may be amended without the consent of the Participant in
any respect deemed by the Committee to be necessary in order to preserve
compliance with section 409A of the Code.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

 

 

BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:  

 

 

 

Buckeye Partners, L.P.

 

By: Buckeye GP LLC, as its general partner

 

 

 

By:

 

 

 

[·]

 

 

 

 

 

Date: [·]

 

I hereby accept the Phantom Units and DERs described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all of the decisions and interpretations of the Committee with
respect to this Agreement and the Plan shall be final and binding.

 

 

 

Participant:

 

 

 

[·]

 

 

 

 

 

Date: [·]

 

6

--------------------------------------------------------------------------------